





CITATION:
R. v. Cole, 2011
          ONCA 426



DATE: 20110602



DOCKET: C53323



COURT OF APPEAL FOR ONTARIO



Winkler C.J.O, Moldaver and Simmons JJA



BETWEEN:



Her Majesty the Queen



Respondent



and



John Cole



Appellant



Louis P. Strezos, for the appellant



John W. Cole, in person



Grace Choi, for the respondent



Heard:

On appeal from the sentence imposed on January 17, 2011, by
          Judge D. Harris of the Ontario Court of Justice.


APPEAL BOOK ENDORSEMENT

[1]       The crown agrees the sentence imposed by the
    trial judge must be reduced by 11 days to give the appellant credit for time
    served.  Beyond that we note that in his Reasons for Sentence the trial judge
    made no mention of the positive steps taken by the appellant toward
    rehabilitation.  In the circumstances, we would grant leave to appeal sentence
    and vary the sentence from 6 months consecutive to 6 months concurrent.